DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on October 9, 2021, the objections the claims, drawings, specifications and the 112(b) rejections in the previous office action (dated 08/20/21), are hereby withdrawn. Claims 1, 5, 10, 17-18, 22, 27 and 34 have been amended, claims 2-4, 6-9, 11-16, 19-21, 23-26, 28-33 and 35 were previously presented.
	Therefore, claims 1-35 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Terrence M. Wyles on October 19, 2021.
The application has been amended as follows: 
In claim 1, Ln. 15-16, the phrase, “...said at least one flexible bottom sheet…” has been change to “…said at least one tear-resistant, flexible bottom sheet…”
In claim 1, Ln. 18, the phrase, “...said at least one flexible bottom sheet…” has been change to “…said at least one tear-resistant, flexible bottom sheet…”
In claim 1, Ln. 19-20, the phrase, “...said at least one flexible bottom sheet…” has been change to “…said at least one tear-resistant, flexible bottom sheet…”
In claim 7, Ln. 3, the phrase, “...said at least one flexible bottom sheet…” has been change to “…said at least one tear-resistant, flexible bottom sheet…”
In claim 9, Ln. 2-3, the phrase, “...said at least flexible bottom sheet…” has been change to “…said at least one tear-resistant, flexible bottom sheet…”
In claim 18, Ln. 12-13, the phrase, “...said at least one flexible bottom sheet…” has been change to “…said at least one tear-resistant, flexible bottom sheet…”
In claim 18, Ln. 16-17, the phrase, “...said at least one flexible bottom sheet…” has been change to “…said at least one tear-resistant, flexible bottom sheet…”
	In claim 18, Ln. 18, the phrase, “…along its intersecting axis…” has been change to “…along [[its]]said top sheet’s intersecting axis…”
In claim 18, Ln. 19, the phrase, “...said at least one flexible bottom sheet…” has been change to “…said at least one tear-resistant, flexible bottom sheet…”
In claim 18, Ln. 20, the phrase, “...said at least one flexible bottom sheet…” has been change to “…said at least one tear-resistant, flexible bottom sheet…”
In claim 24, Ln. 3, the phrase, “...said at least one flexible bottom sheet…” has been change to “…said at least one tear-resistant, flexible bottom sheet…”
In claim 26, Ln. 2-3, the phrase, “...said at least one flexible bottom sheet…” has been change to “…said at least one tear-resistant, flexible bottom sheet…”
	In claim 35, Ln. 1-2, the phrase, “…wherein said the top-view form factor…” has been change to “…wherein [[said]] the top-view form factor…”

Allowable Subject Matter
Claims 1-35 is/are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art(s) is/are Thorstensen-Woll et al. (US 20140224800: hereinafter Thorstensen-Woll ‘800) and Thorstensen-Woll (US 9193513; hereinafter Thorstensen-Woll), where both Thorstensen-Woll ‘800 and Thorstensen-Woll teaches a seal-removal-tab assembly having see Thorstensen-Woll ‘800 Fig. 1 and Thorstensen-Woll Figs. 1-4).
	Thus, none of the references, either alone or in proper combination, discloses or teaches a second adhesive layer fixed coupled to said top side of said at least one flexible bottom sheet on the end opposite of said coupling of first adhesive layer, said second adhesive layer length not being more than one-half of the length of said at least one flexible bottom sheet, and said top sheet fixedly coupled to said second adhesive layer.
Furthermore, the claims are allowed based on the combination and totality of the limitations presented in each claims. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736


	
	

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736